IN THE SUPREME COURT OF THE STATE OF NEVADA                   •




                   AMBER GATES1VIAN; COOPER                              No. 68308
                   TOONE; KRYSTA GARCIA; AND
                   KYLEE GARCIA,

                                 vs.
                                     Appellants,                               FILED
                   STERLING MEDICAL CORPORATION;                                MAR 0 1 2016
                   AND AMBER PATTERSON,
                                     Respondents.

                                        ORDER DISMISSING APPEAL

                               Pursuant to the stipulation of the parties, and cause
                   appearing, this appeal is dismissed. The parties shall bear their own costs
                   and attorney fees. NRAP 42(b).
                               It is so ORDERED.




                                                      CLERK OF THE SUPREME COURT
                                                      TRACE K. LINDEMAN

                                                     BY:




                   cc: Hon. Douglas W. Herndon, District Judge
                        Lansford W. Levitt, Settlement Judge
                        Gallian Welker & Beckstrom, LC
                        Alverson Taylor Mortensen & Sanders
                        Eighth District Court Clerk


 SUPREME COURT
            OF
      NEVADA


CLERK'S ORDER

 (01-1447    er,
                                                                                 kaoloco9